 Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 1 of 30 Page ID #:110



 1   LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
 2   ron@consumeradvocates.com
     MICHAEL T. HOUCHIN (SBN 305541)
 3   mike@consumeradvocates.com
     651 Arroyo Drive
 4   San Diego, CA 92103
     Tel: (619) 696-9006
 5   Fax: (619) 564-6665
     [additional counsel listed on signature page]
 6   Attorneys for Plaintiffs and the
     Proposed Class
 7

 8

 9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12
     ADRIENNE MORRIS and NIKKI COOK, Case No. 8:18-cv-01799-AG-ADS
13   individually, on behalf of all others
     similarly situated, and the general public,
14                                               FIRST AMENDED CLASS ACTION
                   Plaintiffs,
15                                               COMPLAINT
                   v.
16
     MOTT’S LLP, a Delaware partnership,        DEMAND FOR JURY TRIAL
17
                 Defendant.
18

19

20

21

22

23

24

25

26
27

28
 Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 2 of 30 Page ID #:111



 1

 2                                              TABLE OF CONTENTS
 3

 4   I. JURISDICTION AND VENUE ................................................................................. 2
 5   II.    NATURE OF THE ACTION .................................................................................. 3
 6
     III.   PARTIES ................................................................................................................. 4
 7
     IV.    FACTUAL BACKGROUND ................................................................................. 4
 8

 9     A. Defendant Does Not Disclose That The Products Are Artificially Flavored. ......... 4
10     B. Plaintiffs’ Purchases Of The Mott’s Fruit Snack Products. .................................. 11
11
     V. CLASS ACTION ALLEGATIONS ......................................................................... 13
12
     VI.    CAUSES OF ACTION .......................................................................................... 16
13
     VII. PRAYER FOR RELIEF ........................................................................................ 28
14

15   VIII. JURY DEMAND .................................................................................................. 29
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                    1
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 3 of 30 Page ID #:112



 1         Plaintiffs Adrienne Morris and Nikki Cook (“Plaintiffs”), on behalf of themselves,
 2   all others similarly situated, and the general public, by and through their undersigned
 3   counsel, hereby bring this Action against Defendant Mott’s LLP (“Defendant”), alleging
 4   that certain products manufactured, packaged, labeled, advertised, distributed and sold
 5   by Defendant are misbranded and falsely advertised in California and otherwise violate
 6   California law, and upon information and belief and investigation of counsel allege as
 7   follows:
 8                             I.     JURISDICTION AND VENUE
 9         1.     This Court has original jurisdiction over this action under the Class Action
10   Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). The Defendant is a citizen of a
11   state different from that of the Plaintiffs, the putative class size is greater than 100
12   persons, and the amount in controversy in the aggregate for the putative Class exceeds
13   the sum or value of $5 million exclusive of interest and costs.
14         2.     The Court has jurisdiction over the state law claims because they form part
15   of the same case or controversy under Article III of the United States Constitution.
16         3.     The Court has personal jurisdiction over Defendant because its Mott’s Fruit
17   Snack Products are advertised, marketed, distributed and sold throughout the State of
18   California; Defendant engaged in the wrongdoing alleged in this Complaint throughout
19   the United States, including in the State of California; Defendant is authorized to do
20   business in the State of California; and Defendant has sufficient minimum contacts with
21   the State of California, rendering the exercise of jurisdiction by the Court permissible
22   under traditional notions of fair play and substantial justice. Moreover, Defendant is
23   engaged in substantial activity with the State of California.
24         4.     Venue is proper in the United States District Court for the Central District
25   of California pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events
26   giving rise to the claims occurred within this judicial district, Defendant has marketed
27   and sold the Fruit Snacks Products at issue in this judicial district, and it conducts
28   business within this judicial district. Plaintiffs also purchased the Products within this
                                                  2
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 4 of 30 Page ID #:113



 1   District.
 2                                II.   NATURE OF THE ACTION
 3          5.     This is a consumer class action for violations of warranty, negligent and
 4   intentional misrepresentations/omissions and consumer protection laws, with a
 5   California class for violations of California consumer protection laws.
 6          6.     Defendant manufactures, distributes, advertises, markets and sells a variety
 7   of purportedly natural fruit flavored products known as the Mott’s Fruit Flavored Snacks
 8   Assorted Fruit, Mott’s Fruit Flavored Snacks Berry, Mott’s Fruit Flavored Snacks
 9   Tropical, Mott’s Fruit Flavored Snacks Assorted Fruit Plus Fiber, and Mott’s Fruit
10   Flavored Snacks Fruity Rolls (collectively referred to herein as the “Products” or “Fruit
11   Flavored Snack Products”).
12          7.     The labeling of Mott’s Fruit Flavored Snack Products is false and
13   misleading and the Products thus are misbranded under consumer protection laws.
14   Specifically, the Products are labeled as if they are only naturally flavored when in fact
15   they contain an undisclosed artificial flavor, malic acid, in violation of state and federal
16   law.
17          8.     Defendant’s packaging, labeling, and advertising scheme is intended to give
18   consumers the impression that they are buying premium, all-natural products with only
19   natural flavoring ingredients instead of products that contain artificial chemicals and that
20   are artificially flavored.
21          9,     Plaintiffs, who were deceived by Defendant’s unlawful conduct and
22   purchased Mott’s Fruit Flavored Snack Products, bring this action on their own behalf
23   and on behalf of a nationwide class (“Nationwide Class”) and California class
24   (“California Class”) (collectively, the “Class” or “Classes”) of consumers to remedy
25   Defendant’s unlawful actions.
26          10.    On behalf of the Classes as defined herein, Plaintiffs seek an Order
27   compelling Defendant to, among other things: (1) cease packaging, distributing,
28   advertising and selling the Products in violation of U.S. FDA regulations and California
                                                  3
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 5 of 30 Page ID #:114



 1   consumer protection laws and state common laws; (2) re-label or recall all existing
 2   deceptively packaged Products; (3) conduct a corrective advertising campaign to inform
 3   consumers fully; (4) award Plaintiffs and other Class members restitution, actual
 4   damages, and punitive damages; and (5) pay all costs of suit, expenses, and attorneys’
 5   fees.
 6                                        III.    PARTIES
 7           11.   Plaintiff Adrienne Morris (“Plaintiff Morris”) is a citizen of the State of
 8   California and resides in Costa Mesa, California. Plaintiff Morris purchased Mott’s Fruit
 9   Snack Products for personal consumption during the last two years in California.
10           12.   Plaintiff Nikki Cook (“Plaintiff Cook”) is a citizen of the State of California
11   and resides in Loma Linda, California. Plaintiff Cook purchased Mott’s Fruit Snack
12   Products for personal consumption during the last three years in California.
13           13.   Plaintiffs are informed and believe, and upon such information and belief
14   allege, that Defendant Mott’s LLP is a Delaware partnership with its principal place of
15   business located in Plano, Texas. Plaintiffs are informed and believe, and upon such
16   information and belief allege, that Defendant, at all times relevant, conducted business in
17   the State of California and within the Central District of California.
18                              IV.   FACTUAL BACKGROUND
19        A. Defendant Does Not Disclose That The Products Are Artificially Flavored.
20           14.   Defendant’s labeling and advertising scheme is deliberately intended to give
21   consumers the false impression that the Products are composed only of natural flavors
22   from assorted fruit and vegetable flavors.
23           15.   The images below are true and accurate reproductions of the front labels of
24   the Mott’s Fruit Flavored Snacks Assorted Fruit Product.
25   //
26   //
27   //
28   //
                                                   4
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 6 of 30 Page ID #:115



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                          5
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 7 of 30 Page ID #:116



 1          16.     As depicted, Mott’s Assorted Fruit Snack Product’s front label prominently
 2   displays a picture of apples, pears, strawberries, carrots, and other fruits and vegetables.
 3   Defendant painstakingly and intentionally designed these Product labels to deceive
 4   consumers into believing that there are no artificial ingredients, including artificial
 5   flavoring agents or artificial chemicals in their Products. The front label prominently
 6   states that the product is “Made with REAL Fruit & Veggie Juice.”
 7          17.    What is more, Defendant’s most current packaging - the second image
 8   pictured above - promises that the Products are “naturally flavored” and contain “NO
 9   artificial flavors.”
10          18.    The Products, however, contain a synthetic chemical flavoring compound
11   identified as “d-l-malic acid.” This “d-l-malic acid” is an inexpensive synthetic chemical
12   used in processed food products to make them taste like tangy fresh fruits – like
13   blueberries, lemons, mangos, or cherries, and in the Products Plaintiffs purchased, like
14   berries, tropical fruit and other assorted fruit flavors.
15          19.    Under these circumstances, the labels of the Products violate California and
16   federal statutes and state common law in multiple respects.
17          20.    First, because each of the Products contain additional flavoring ingredients
18   that simulate and reinforce the characterizing flavor, the front labels are required by law
19   to disclose those additional flavors rather than misleadingly claim that the Products are
20   “naturally flavored” and contain “NO artificial flavors.” (California Health & Safety
21   Code § 109875 et seq., (Sherman Law), incorporating 21 C.F.R. § 101.22.)1
22          21.    Second, the Products’ ingredients list violates federal and state law because
23   it identifies, misleadingly, the malic acid flavoring only as the general “malic acid”
24

25   California’s Sherman Food, Drug and Cosmetic Act, California Health & Safety Code
     1

   § 109875 et seq., incorporates into California law all regulations enacted pursuant to the
26
   U.S. Food Drug and Cosmetic Act. An act or omission that would violate an FDCA
27 regulation necessarily violates California’s Sherman Law. (Health & Safety Code, §
   110100.) Regulatory citations in the text are to California’s Sherman Law and reference
28
   the corresponding federal regulation for convenience.
                                               6
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 8 of 30 Page ID #:117



 1   instead of using the specific, non-generic name of the ingredient. (See 21 C.F.R. §
 2   101.4(a)(1)).
 3          22.      Even more deceptive, however, is the fact that the Products – rather than
 4   having “NO Artificial Flavors” and being “Naturally Flavored,” as the labels claim –
 5   contain an undisclosed artificial flavor made from petrochemicals. Defendant conceals
 6   this from consumers.
 7          23.      California’s Sherman Law, as it incorporates and identically mirrors the
 8   U.S. FDA regulations promulgated pursuant to the U.S. Food, Drug, and Cosmetic Act
 9   (“FDCA”), defines natural flavorings as only those derived from “a spice, fruit or fruit
10   juice, vegetable or vegetable juice, edible yeast, herb, bark, bud, root, leaf or similar plant
11   material, meat, fish, poultry, eggs, dairy products, or fermentation products thereof.” 21
12   CFR 101.22(a).
13          24.      Any flavoring that does not meet the definition of a natural flavor is an
14   artificial flavor. Id.
15          25.      Mott’s Fruit Flavored Snacks include an ingredient described on the
16   Products’ labeling as “malic acid.”
17          26.      There is a naturally-occurring compound sometimes referred to informally
18   or generically as malic acid. The natural form of malic acid is correctly and specifically
19   identified as “l-malic acid.” L-malic acid is found in several different types of fruits and
20   vegetables.
21          27.      That, however, is not what Defendant puts in the Products. Defendant
22   instead flavors the Products with a synthetic industrial chemical called d-1 malic acid,2
23   in the form of a racemic mixture of d- and 1-isomers.
24          28.      On August 27, 2018, Plaintiffs tested Mott’s Fruit Flavored Snacks Assorted
25   Fruit for artificial d-l-malic acid in the amount of 0.208 g/100g.
26          29.      This type of “malic acid” is not naturally-occurring but is in fact
27
     2
      D-malic acid is also called d-hydroxybutanedioic acid or (R)-(+)-2-Hydroxysuccinic
28
     acid.
                                              7
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 9 of 30 Page ID #:118



 1   manufactured in petrochemical plants from benzene or butane – components of gasoline
 2   and lighter fluid, respectively – through a series of chemical reactions, some of which
 3   involve highly toxic chemical precursors and byproducts.
 4          30.    Both the natural and unnatural forms of malic acid are considered “GRAS”
 5   (generally recognized as safe) for use as flavoring agents in food products marketed to
 6   adults3; the d-l malic acid form, however, has not been extensively studied for its health
 7   effects in human beings. Both forms confer a “tart, fruity” flavor to food products and
 8   simulate the flavor of real fruit. According to The Chemical Company, an industrial
 9   chemical supplier, its d-l-malic acid is added to jellies and gummies to achieve a “natural
10   fruit flavor profile.”4
11          31.    Although the malic acid that is placed in the Products to simulate a fruity
12   flavor is the d-l-malic acid – the artificial petrochemical – Defendant pretends otherwise,
13   conflating the natural and artificial flavorings, misbranding the Products, and deceiving
14   consumers.
15          32.    Because the Products contain an artificial flavor, both federal and state law
16   require the Products to display both front and back-label disclosures to inform consumers
17   that the Products contain artificial flavoring. (21 C.F.R. § 101.22.)
18          33.    The Products have neither front-label nor back-label disclosures.
19          34.    In fact, the Products’ new packaging, pictured above, claims that the
20   Products are “naturally flavored” and contain “NO artificial flavors.”
21          35.    Defendant intentionally designed the Products’ labels without the required
22   disclosure of “Artificial Flavors” on the front or back of the labels for the purpose of
23   deceiving consumers into believing that there are no artificial ingredients, artificial
24   flavoring agents or artificial chemicals contained in the Products.
25          36.    California law, incorporating and identically mirroring U.S. Food, Drug and
26
     3
27   The d-l form of malic acid, the one used by Defendant, is forbidden for use in baby
   foods out of health concerns if consumed by infants.
28 4
     https://thechemco.com/chemical/malic-acid/ (last visited December 26, 2018).
                                             8
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 10 of 30 Page ID #:119



 1   Cosmetic Act regulations by reference, requires that a food’s label accurately describe
 2   the nature of the food product and its characterizing flavors. (21 C.F.R. § 102.5(a).)
 3         37.    Under FDA regulations, a recognizable primary flavor identified on the
 4   front label of a food product is referred to as a “characterizing flavor.” (21 C.F.R. §
 5   101.22.)
 6         38.    FDA regulations and California law establish that if “the label, labeling, or
 7   advertising of a food makes any direct or indirect representations with respect to the
 8   primary recognizable flavors by word, vignette, e.g., description of a fruit, or other
 9   means” then “such flavor shall be considered the characterizing flavor.” (California’s
10   Sherman Law, incorporating 21 C.F.R. § 101.22(i).)
11         39.    Berry, Tropical Fruit, Strawberry Splash, and Assorted Fruit flavors are
12   named and labeled as, and are primary recognizable flavors identified on the Products’
13   front labels. These are characterizing flavors under California and federal regulations.
14         40.    If a food product’s characterizing flavor is not created exclusively by the
15   characterizing flavor ingredient, the product’s front label must state that the product’s
16   flavor was simulated or reinforced with either or both of natural or artificial flavorings.
17   If any artificial flavor is present which “simulates, resembles or reinforces” the
18   characterizing flavor, the food must be prominently labeled as “Artificially Flavored.”
19   (California’s Sherman Law, incorporating 21 C.F.R. § 101.22(i)(3)-(4).)
20         41.    A food product’s label also must include a statement of the “presence or
21   absence of any characterizing ingredient(s) or component(s) … when the presence or
22   absence of such ingredient(s) or component(s) in the food has a material bearing on price
23   or consumer acceptance … and consumers may otherwise be misled about the presence
24   or absence of the ingredient(s) or component(s) in the food.” (California’s Sherman Law,
25   incorporating 21 C.F.R. § 102.5(c).) Such statements must be in boldface print on the
26   front display panel and of sufficient size for an average consumer to notice. (Id.)
27         42.    California’s Health & Safety Code states that “[a]ny food is misbranded if
28   it bears or contains any artificial flavoring, artificial coloring, or chemical preservative,
                                                  9
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 11 of 30 Page ID #:120



 1   unless its labeling states that fact.” Cal. Health & Safety Code § 110740.
 2         43.    Under these regulations, Defendant was required to place prominently on
 3   the Products’ front labeling a notice sufficient to allow California consumers to
 4   understand that the Products contain artificial flavorings.
 5         44.    Defendant failed to do so, deceiving consumers and violating California
 6   law, federal law, and corresponding state common laws.
 7         45.    Because Defendant concealed this fact, Plaintiffs and the putative Classes
 8   were unaware that the Products contained artificial flavoring when they purchased them,
 9   and that it was illegal for Defendant to sell the Products in California.
10         46.    When purchasing the Products, Plaintiffs were seeking products of
11   particular qualities – ones that were flavored only with the natural ingredients claimed
12   on the label and which did not contain artificial flavoring.
13         47.    Plaintiffs are not alone in these purchasing preferences. As reported in
14   Forbes Magazine, 88% of consumers polled recently indicated they would pay more for
15   foods perceived as natural or healthy. “All demographics [of consumers] – from
16   Generation Z to Baby Boomers – say they would pay more” for such products,
17   specifically including foods with no artificial flavors.5 Forty-one percent (41%) of
18   consumers rated the absence of artificial flavors in food products as “Very Important,”
19   and eighty percent (80%) of North American consumers are willing to pay a premium for
20   foods with no artificial ingredients.6
21         48.    John Compton, the CEO of a beverage manufacturer, spoke to investors at
22   the Morgan Stanley Consumer & Retail Conference, stating: “We have talked extensively
23
     5
       “Consumers Want Healthy Foods - And Will Pay More For Them”; Forbes Magazine,
24
     February 15, 2015.
25   https://www.forbes.com/sites/nancygagliardi/2015/02/18/consumers-want-healthy-
     foods-and-will-pay-more-for-them/#4b8a6b4b75c5; (last visited March 22, 2018).
26   6
       The Nielsen Company, Global Health and Wellness Survey, “Healthy Eating Habits
27   Around the World,” 2015; https://www.nielsen.com/content/dam/nielsenglobal/eu/
     nielseninsights/pdfs/Nielsen%20Global%20Health%20and%20Wellness%20Report%2
28
     0-%20January%202015.pdf; (last visited March 22, 2018)
                                              10
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 12 of 30 Page ID #:121



 1   to consumers about this idea, and they come back and tell us the number one motivation
 2   for purchase is products that claim to be natural.”7
 3         49.     Thus, Defendant was aware that consumers like Plaintiffs and the putative
 4   Classes prefer natural food products to those that are artificially flavored.
 5         50.     Nevertheless, Defendant responded to consumers’ changing purchase
 6   preferences, not by making the Products with natural ingredients, but instead by
 7   concealing the fact that the Products are artificially flavored – indeed, stating “NO
 8   artificial flavors" on the Products’ front labeling.
 9         51.     Plaintiffs lost money as a result of Defendant’s conduct because they
10   purchased Products that contained undisclosed artificial flavors at a price premium.
11         52.     Because the Products are illegal to sell, they were worth less than what
12   Plaintiffs paid for them.
13         53.     Plaintiffs would not have purchased the Products in the absence of
14   Defendant’s misrepresentations and omissions, or would not have paid as much as they
15   had for the Products absent Defendant’s false and misleading statements and omissions.
16       B. Plaintiffs’ Purchases Of The Mott’s Fruit Snack Products.
17         54.     Plaintiff Adrienne Morris purchased Mott’s Fruit Snack Products in
18   California during the Class Period defined herein. Specifically, Plaintiff purchased
19   several packages of these Products periodically since 2017 in the Central District of
20   California.
21         55.     Plaintiff Morris’ most recent purchase was in June 2018 at Target located
22   on 3030 Harbor Blvd Suite A, Costa Mesa, CA 92626.
23         56.     Plaintiff Nikki Cook purchased Mott’s Fruit Snack Products periodically
24   since 2015 in the Central District of California.
25

26
     Alex Morris, PepsiCo: ‘All-Natural’ Growth, SEEKING ALPHA, Nov. 23, 2010,
     7

27 available at https://seekingalpha.com/article/238261-pepsico-all-natural-growth (last
   visited April 16, 2017). Financial analysts reported that the “all natural products”
28
   campaign was wildly successful.
                                            11
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 13 of 30 Page ID #:122



 1          57.    Plaintiff Cook’s most recent purchase was in July 2018 at Target located on
 2   27320 W Lugonia Avenue, Redlands, CA 92374.
 3          58.    Plaintiffs subsequently discovered Defendant’s unlawful acts as described
 4   herein, when they learned that the Products’ characterizing flavors were deceptively
 5   created or reinforced using artificial flavoring even though Defendant failed to disclose
 6   that fact on the Products’ labels.
 7          59.    On August 27, 2018, Plaintiffs tested Mott’s Fruit Flavored Snacks Assorted
 8   Fruit for artificial d-l-malic acid in the amount of 0.208 g/100g.
 9          60.    Plaintiffs were deceived by and relied upon Mott’s Products’ deceptive
10   labeling, and specifically the omission of the legally-required notice that they contained
11   artificial flavoring. Plaintiffs purchased the Products believing they were naturally
12   flavored, based on the Products’ deceptive labelling and failure to disclose that they are
13   artificially flavored.
14          61.    Plaintiffs, as a reasonable consumers, are not required to subject consumer
15   food products to laboratory analysis, to scrutinize the back of the label to discover that
16   the products’ front labels are false and misleading, or to search the labels for information
17   that federal regulations require be displayed prominently on the front – and, in fact, under
18   state law are entitled to rely on statements that Defendant deliberately places on the
19   Products’ labelling. Defendant, but not Plaintiffs, knew or should have known that this
20   labelling was in violation of federal regulations and state law.
21          62.    Because Plaintiffs reasonably assumed that the Products would be free of
22   artificial flavoring, based on the Products’ labels, when they were not, they did not
23   receive the benefit of their purchase. Instead of receiving the benefit of products free of
24   artificial flavoring, they received products that were unlawfully labelled to deceive
25   consumers into believing that they were exclusively naturally flavored and contained no
26   artificial flavoring, in violation of federal and state labelling regulations.
27          63.    Plaintiffs would not have purchased the Products in the absence of
28   Defendant’s misrepresentations and omissions. Had Defendant not violated California
                                                   12
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 14 of 30 Page ID #:123



 1   law, Plaintiffs would not have been injured.
 2         64.    As described above, products perceived by the consumer as natural sell at a
 3   premium price compared to synthetic or artificially-flavored products.
 4         65.    The Products were worth less than what Plaintiffs paid for them and Class
 5   members would not have paid as much as they did for the Products absent Defendant’s
 6   false and misleading statements and omissions.
 7         66.    Plaintiffs therefore lost money as a result of Defendant’s unlawful behavior.
 8   Plaintiffs altered their position to their detriment and suffered loss in an amount equal to
 9   the price premium they paid for the Products as falsely labeled.
10         67.    Plaintiffs intend to, seek to, and will purchase the Products again when they
11   can do so with the assurance that the Products’ labels, which indicate that the Products
12   are naturally flavored, are lawful and consistent with the Products’ ingredients.
13                          V.    CLASS ACTION ALLEGATIONS
14         68.    Plaintiffs bring this action on behalf of themselves and all others similarly
15   situated pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2), and 23(b)(3).
16         69.    The Nationwide Class is defined as follows:
17                All U.S. citizens who purchased the Products in their respective state of
18                citizenship on or after January 1, 2012 and until the Class is certified, for
19                personal use and not for resale, excluding Defendant and Defendant’s
20                officers, directors, employees, agents and affiliates, and the Court and its
21                staff.
22         70.    The California Class is defined as follows:
23                All California citizens who made retail purchases of the Products in
24                California on or after January 1, 2012 and until the Class is certified, for
25                personal use and not for resale, excluding Defendant and Defendant’s
26                officers, directors, employees, agents and affiliates, and the Court and its
27                staff.
28         71.    During the Class Period, the Products unlawfully contained the undisclosed
                                                 13
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 15 of 30 Page ID #:124



 1   artificial flavors d-malic acid or d-l malic acid and were otherwise improperly labeled.
 2   Defendant failed to label the Products as required by California law.
 3         72.    During the Class Period, Class members purchased the misbranded
 4   Products, paying a price premium for the Products compared to similar products lawfully
 5   labeled.
 6         73.    The proposed Classes meet all criteria for a class action, including
 7   numerosity, commonality, typicality, predominance, superiority, and adequacy of
 8   representation.
 9         74.    This action has been brought and may properly be maintained as a class
10   action against Defendant. While the exact number and identities of other Class Members
11   are unknown to Plaintiffs at this time, Plaintiffs are informed and believe that there are
12   hundreds of thousands of Members in the Class. The Members of the Class are so
13   numerous that joinder of all Members is impracticable and the disposition of their claims
14   in a class action rather than in individual actions will benefit the parties and the courts.
15         75.    The proposed Classes satisfy typicality. Plaintiffs’ claims are typical of and
16   are not antagonistic to the claims of other Class members. Plaintiffs and the Class
17   members all purchased the Products, were deceived by the false and deceptive labeling,
18   and lost money as a result of purchasing the Products that were illegal to sell.
19         76.    The proposed Classes satisfy superiority. A class action is superior to any
20   other means for adjudication of the Class members’ claims because each Class member’s
21   claim is modest, based on the Products’ retail purchase prices which are generally under
22   $5.00 per unit. It would be impractical for individual Class members to bring individual
23   lawsuits to vindicate their claims.
24         77.    Because Defendant’s misrepresentations were made on the label of the
25   Products, all Class members including Plaintiffs were exposed to and continue to be
26   exposed to the omissions and affirmative misrepresentations. If this action is not brought
27   as a class action, Defendant can continue to deceive consumers and violate California
28   law with impunity.
                                                  14
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 16 of 30 Page ID #:125



 1          78.    The proposed Class Representatives satisfy adequacy of representation.
 2   Plaintiffs are adequate representatives of the Class as they seek relief for the Class, their
 3   interests do not conflict with the interests of the Class members, and they have no
 4   interests antagonistic to those of other Class members. Plaintiffs have retained counsel
 5   competent in the prosecution of consumer fraud and class action litigation.
 6          79.    The proposed Classes satisfy commonality and predominance. There is a
 7   well-defined community of interest in questions of law and fact common to the Class,
 8   and these predominate over any individual questions affecting individual Class members
 9   in this action.
10          80.    Questions of law and fact common to Plaintiffs and the Class include:
11          a. Whether Defendant failed to disclose the presence of the artificial flavoring
12          ingredient d-l malic acid in the Products;
13          b. Whether Defendant’s labeling omissions and representations constituted false
14          advertising under California law;
15          c. Whether Defendant’s conduct constituted a violation of California’s Unfair
16          Competition Law;
17          d. Whether Defendant’s conduct constituted a violation of California’s Consumer
18          Legal Remedies Act;
19          e. Whether Defendant’s label statements only claiming natural flavorings was an
20          affirmative representation of the Products’ composition and conveyed an express
21          warranty;
22          f. Whether Defendant’s conduct constitutes a breach of implied warranties under
23          California’s Commercial Code;
24          g. Whether the statute of limitations should be tolled on behalf of the Class;
25          h. Whether the Class is entitled to restitution, rescission, actual damages, punitive
26          damages, attorney fees and costs of suit, and injunctive relief; and
27          i. Whether members of the Class are entitled to any such further relief as the Court
28          deems appropriate.
                                                  15
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 17 of 30 Page ID #:126



 1         81.    Plaintiffs will fairly and adequately protect the interests of the Class, have
 2   no interests that are incompatible with the interests of the Class, and have retained
 3   counsel competent and experienced in class litigation.
 4         82.    Defendant has acted on grounds applicable to the entire Class, making final
 5   injunctive relief or declaratory relief appropriate for the Class as a whole.
 6         83.    Class treatment is therefore appropriate under Federal Rule of Civil
 7   Procedure 23.
 8         84.    Class damages will be adduced at trial through expert testimony and other
 9   competent evidence.
10         85.    California law holds that the price-premium consumers paid for the falsely-
11   advertised Products, as a percentage of the Products’ retail prices, is a proper measure of
12   Class damages.
13         86.    Food-industry consumer research is consistent and readily supports such
14   estimates of that price-premium, as consumers quantitatively report that they seek out,
15   value, and are willing to pay a premium for food products with no artificial flavors.
16         87.    On information and belief, based on publicly-available information,
17   Plaintiffs allege that the total amount in controversy exclusive of fees, costs, and interest,
18   based on the estimated price premium and the Products’ revenue for sales to the Classes
19   during the proposed Class Period, exceeds $5 million.
20                                 VI.    CAUSES OF ACTION
21                                 FIRST CAUSE OF ACTION
22                                    FRAUD BY OMISSION
23                               CAL. CIV. CODE §§ 1709-1710
24                               and the common law of all states
25               (on behalf of the Nationwide Class and the California Class)
26         88.    Plaintiffs re-allege and incorporate by reference the allegations made
27   elsewhere in the Complaint as if set forth in full herein.
28         89.    Plaintiffs bring this claim for fraud by omission pursuant to California Civil
                                                  16
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 18 of 30 Page ID #:127



 1   Code §§ 1709-1710, et seq. and the common law of all states. The elements of fraud are
 2   substantially similar from state to state, thus making nationwide class certification
 3   appropriate.
 4         90.      Defendant actively concealed material facts, in whole or in part, with the
 5   intent to induce Plaintiffs and members of the Class to purchase the Products.
 6   Specifically, Defendant actively concealed the truth about the Products by not disclosing
 7   the existence of artificial flavoring ingredients on the front label of the Products as is
 8   required by California and federal law.
 9         91.      Plaintiffs and the Class were unaware of these omitted material facts and
10   would not have purchased the Products, or would have paid less for the Products, if they
11   had known of the concealed facts.
12         92.      Plaintiffs and the Class suffered injuries that were proximately caused by
13   Defendant’s active concealments and omissions of material facts.
14         93.      Defendant’s fraudulent concealments and omissions were a substantial
15   factor in causing the harm suffered by Plaintiffs and the Class members as they would
16   not have purchased the Products at all if all material facts were properly disclosed.
17                               SECOND CAUSE OF ACTION
18                           NEGLIGENT MISREPRESENTATION
19                               CAL. CIV. CODE §§ 1709-1710
20                               and the common law of all states
21                  (on behalf of the Nationwide Class and the California Class)
22         94.      Plaintiffs re-allege and incorporate by reference the allegations made
23   elsewhere in the Complaint as if set forth in full herein.
24         95.      Plaintiffs bring this claim for negligent misrepresentation pursuant to
25   California Civil Code §§ 1709-1710, et seq. and the common law of all states. The
26   elements of negligent misrepresentation are substantially similar from state to state, thus
27   making nationwide class certification appropriate.
28         96.      Defendant had a duty to disclose to Plaintiffs and the Class members the
                                                 17
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 19 of 30 Page ID #:128



 1   existence of artificial flavoring ingredients on the front labels of the Products pursuant to
 2   California and federal law. Defendant was in a superior position than Plaintiffs and the
 3   Class members such that reliance by Plaintiffs and the Class members was justified.
 4   Defendant possessed the skills and expertise to know the type of information that would
 5   influence a consumer’s purchasing decision.
 6         97.    During the applicable Class period, Defendant negligently or carelessly
 7   misrepresented, omitted, and concealed from consumers material facts regarding the
 8   Products, including the existence of artificial flavoring ingredients.
 9         98.    Defendant was careless in ascertaining the truth of its representations in that
10   it knew or should have known that Plaintiffs and the Class members would not have
11   realized the true existence of artificial flavoring ingredients in the Products.
12         99.    Plaintiffs and the Class members were unaware of the falsity of Defendant’s
13   misrepresentations and omissions and, as a result, justifiably relied on them when making
14   the decision to purchase the Products.
15         100. Plaintiffs and the Class members would not have purchased the Products, or
16   would have paid less for the Products, if the true facts had been known.
17                                THIRD CAUSE OF ACTION
18     VIOLATION OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT,
19                                 Cal. Civ. Code § 1750, et seq.
20                              (on behalf of the California Class)
21         101. Plaintiffs re-allege and incorporate herein by reference the allegations
22   contained in all preceding paragraphs, and further allege as follows:
23         102. The California Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et
24   seq. (“CLRA”) prohibits any unfair, deceptive and unlawful practices, and
25   unconscionable commercial practices in connection with the sale of any goods or services
26   to consumers.
27         103. Plaintiffs and the Class are “consumers” as defined by Cal. Civ. Code §
28   1761(d). The Products are a “good” as defined by Cal. Civ. Code § 1761.
                                                  18
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 20 of 30 Page ID #:129



 1         104. Defendant’s failure to label the Products in compliance with federal and
 2   state labeling regulations, was an unfair, deceptive, unlawful, and unconscionable
 3   commercial practice.
 4         105. Defendant’s conduct violates the CLRA, including but not limited to, the
 5   following provisions:
 6         § 1770(a)(5): representing that goods have characteristics, uses, or benefits which
 7         they do not have.
 8         § 1770(a)(7): representing that goods are of a particular standard, quality, or grade
 9         if they are of another.
10         § 1770(a)(9): advertising goods with intent not to sell them as advertised.
11         § 1770(a)(16): representing the subject of a transaction has been supplied in
12         accordance with a previous representation when it has not.
13         95.    As a result of Defendant’s violations, Plaintiffs and the Class suffered, and
14   continue to suffer, ascertainable losses in the form of the price premiums they paid for
15   the deceptively labeled and marketed Products, which they would not have paid had the
16   Products been labeled truthfully, and/or in the form of the reduced value of the Products
17   purchased compared to the Products as labeled and advertised.
18         106. On or about October 18, 2018, Plaintiff Morris sent a CLRA notice letter to
19   Defendant which complies with California Civil Code § 1782(a). Plaintiff Morris sent
20   Defendant’s Registered Agent of Process, individually and on behalf of the proposed
21   Class, a letter via Certified Mail, advising Defendant that it is in violation of the CLRA
22   and demanding that it cease and desist from such violations and make full restitution by
23   refunding the monies received therefrom. A copy of Plaintiff Morris’s October 18, 2018
24   CLRA letter is attached hereto as Exhibit 1.
25         107. More than thirty days have passed since Plaintiff Morris sent Defendant her
26   CLRA letter, and Defendant has failed to take the corrective action described in Plaintiff
27   Morris’s letter. Wherefore, Plaintiffs, on behalf of themselves and the Class, seek
28   damages, restitution, injunctive relief, and attorneys’ fees and costs for Defendant’s
                                                19
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 21 of 30 Page ID #:130



 1   violations of the CLRA.
 2                                  FOURTH CAUSE OF ACTION
 3          VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW,
 4                                    (UNLAWFUL PRONG)
 5                      Cal. Business & Professions Code § 17200, et seq.
 6                              (on behalf of the California Class)
 7         107. Plaintiffs reallege and incorporate herein by reference the allegations
 8   contained in all preceding paragraphs, and further allege as follows:
 9         108. Section 17200 of the California Business & Professions Code (“Unfair
10   Competition Law” or “UCL”) prohibits any “unlawful,” “unfair” and “fraudulent”
11   business practice. Section 17200 specifically prohibits any “unlawful . . . business act or
12   practice.”
13         109. The UCL borrows violations of other laws and statutes and considers those
14   violations also to constitute violations of California law.
15         110. Defendant’s practices as described herein were at all times during the Class
16   Period and continue to be unlawful under, inter alia, FDA regulations and California’s
17   Sherman Law.
18         111. Among other violations, Defendant’s conduct in unlawfully packaging and
19   distributing the Products in commerce in California violated U.S. FDA packaging and
20   labelling regulations.
21         112. The Products’ labels fail to disclose that they contain synthetic artificial
22   flavoring in violation of 21 C.F.R. § 101.22 and California’s Sherman Law. In fact, the
23   Products’ labeling include the statement “NO artificial flavors.”
24         113. The Products contain d-l-malic acid, but do not identify this compound as
25   an artificial flavoring, on either the Products’ front or back labels.
26         114. The d-l-malic acid is a flavoring material, which is included in the Products
27   to create, simulate, or reinforce the Products’ characterizing fruit flavors.
28         115. The d-l-malic acid in the Products is not derived from a natural material as
                                                  20
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 22 of 30 Page ID #:131



 1   defined in 21 C.F.R. § 101.22, and is therefore by law an artificial flavor.
 2         116. Defendant fails to inform consumers of the presence of the artificial flavor
 3   in the Products, on either the front or back-label as required by law.
 4         117. Such conduct is ongoing and continues to this date.
 5         118. Defendant’s practices are therefore unlawful as defined in Section 17200 of
 6   the California Business & Professions Code.
 7                                FIFTH CAUSE OF ACTION
 8          VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
 9                                      (UNFAIR PRONG)
10                      Cal. Business & Professions Code § 17200, et seq.
11                              (on behalf of the California Class)
12         119. Plaintiffs reallege and incorporate herein by reference the allegations
13   contained in all preceding paragraphs, and further allege as follows:
14         120. Section 17200 of the California Business & Professions Code (“Unfair
15   Competition Law” or “UCL”) prohibits any “unfair . . . business act or practice.”
16   Defendant’s practices violate the Unfair Competition Law “unfair” prong as well.
17         121. Defendant’s practices as described herein are “unfair” within the meaning
18   of the California Unfair Competition Law because the conduct is unethical and injurious
19   to California residents and the utility of the conduct to Defendant does not outweigh
20   the gravity of the harm to consumers.
21         122. While Defendant’s decision to label the Products deceptively and in
22   violation of California law may have some utility to Defendant in that it allows Defendant
23   to sell the Products to consumers who otherwise would not purchase artificially-flavored
24   food products at the retail price or at all if they were labelled correctly, and to realize
25   higher profit margins than if they formulated or labelled the Products lawfully, this utility
26   is small and far outweighed by the gravity of the harm Defendant inflicts upon California
27   consumers.
28         123. Defendant’s conduct also injures competing food product manufacturers,
                                                  21
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 23 of 30 Page ID #:132



 1   distributors, and sellers that do not engage in the same unlawful, unfair, and unethical
 2   behavior.
 3         124. Moreover, Defendant’s practices also violate public policy expressed by
 4   specific constitutional, statutory or regulatory provisions, including the Sherman Law,
 5   the False Advertising Law, and the FDA regulations cited herein.
 6         125. Plaintiffs’ and Class members’ purchases of the Products all took place in
 7   California.
 8         126. Defendant labeled the Products in violation of federal regulations and
 9   California law requiring truth in labelling.
10         127. Defendant consciously failed, and continue to fail, to disclose material facts
11   to Plaintiffs and the Class in Defendant’s advertising and marketing of the Products.
12         128. Defendant’s conduct is unconscionable because, among other reasons, it
13   violates 21 C.F.R. § 101.22(c), which requires all foods containing artificial flavoring to
14   include:
15         A statement of artificial flavoring … [which] shall be placed on the food or
16         on its container or wrapper, or on any two or all three of these, as may be
17         necessary to render such a statement likely to be read by the ordinary person
18         under customary conditions of purchase and use of such food.
19         117. Defendant’s conduct is “unconscionable” because it violates, among other
20   things, 21 C.F.R. § 101.22(c), which requires all food products for which artificial
21   flavoring provides a characterizing flavor to disclose this fact prominently on the
22   products’ front labels.
23         129. Defendant intended that Plaintiffs and the Class rely on Defendant’s acts of
24   omission and/or misrepresentations so that Plaintiffs and other Class members would
25   purchase the Products.
26         130. Had Defendant disclosed all material information regarding the Products in
27   its advertising and marketing, Plaintiffs and the Class would not have purchased the
28   Products or would have paid less for the Products.
                                                    22
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 24 of 30 Page ID #:133



 1         131. Plaintiffs and the Class suffered an injury in fact and lost money or property
 2   as a result of Defendant’s deceptive advertising. They were denied the benefit of the
 3   bargain when they decided to purchase the Products based on Defendant’s violation of
 4   the applicable laws and regulations, or to purchase the Products in favor of competitors’
 5   products, which are less expensive, contain no artificial flavoring, or are lawfully
 6   labelled.
 7         132. Plaintiffs suffered an ascertainable loss of money. The acts, omissions and
 8   practices of Defendant detailed herein proximately caused Plaintiffs and other members
 9   of the Class to suffer an ascertainable loss in the form of, among other things, monies
10   spent to purchase the Products they otherwise would not have, and they are entitled to
11   recover such damages, together with appropriate penalties, including restitution,
12   damages, attorneys’ fees and costs of suit.
13         133. Section 17200 also prohibits any “unfair, deceptive, untrue or misleading
14   advertising.” For the reasons set forth above, Defendant engaged in unfair, deceptive,
15   untrue and misleading advertising in violation of California Business & Professions Code
16   § 17200.
17         134. Pursuant to California Business & Professions Code § 17203, Plaintiffs seek
18   an order requiring Defendant immediately to cease such acts of unlawful, unfair and
19   fraudulent business practices and requiring Defendant to return the full amount of money
20   improperly collected to those who purchased the Products.
21                               SIXTH CAUSE OF ACTION
22           VIOLATION OF CALIFORNIA’S FALSE ADVERTISING LAW
23                     Cal. Business & Professions Code § 17500, et seq.
24                             (on behalf of the California Class)
25         135. Plaintiffs reallege and incorporate herein by reference the allegations
26   contained in all preceding paragraphs, and further allege as follows:
27         136. Plaintiffs bring this cause of action on behalf of the California Class against
28   Defendant for violation of California’s False Advertising Law, Cal. Bus. & Prof. Code
                                                   23
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 25 of 30 Page ID #:134



 1   §§ 17500, et seq. (“FAL”).
 2         137. Defendant made and distributed, in California and in interstate commerce,
 3   the Products that unlawfully fail to disclose artificial flavoring on their packaging as
 4   required by federal food labelling regulations.
 5         138. The Products’ labelling and advertising in California falsely describe the
 6   Products as if they are only naturally flavored.
 7         139. Under California’ False Advertising Law, Business & Professions Code §
 8   17500 et seq.:
          “It is unlawful for any person, firm, corporation or association, or any employee
 9
          thereof with intent directly or indirectly to dispose of real or personal property …
10        to make or disseminate or cause to be made or disseminated before the public in
11
          this state, or to make or disseminate or cause to be made or disseminated form this
          state before the public in any state, in any newspaper or other publication, or any
12        advertising device … any statement concerning that real or personal property …
13
          which is untrue or misleading, and which is known, or which by the exercise of
          reasonable care should be known, to be untrue or misleading. . . .”
14
     (Cal. Bus. & Prof. Code § 17500.)
15

16
           140. Defendant’s business practices as alleged herein constitute unfair,

17
     deceptive, untrue, and misleading advertising pursuant to California’s FAL because

18   Defendant advertised the Products in a manner that is untrue and misleading, and that is

19   known or reasonably should have been known to Defendant to be untrue or misleading.

20         141. Defendant’s labeling and advertising statements, communicating to

21   consumers that the Products contain “NO Artificial Flavors”, omitting legally-required

22   label statements, and concealing the fact that the Product contained a synthetic artificial

23   flavor, were untrue and misleading, and Defendant, at a minimum by the exercise of

24   reasonable care, should have known those actions were false or misleading. Thus,

25   Defendant’s conduct violated California’s False Advertising Law.

26         142. Defendant’s wrongful business practices have caused injury to Plaintiffs

27   and the Class.

28
                                                 24
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 26 of 30 Page ID #:135



 1
                                    SEVENTH CAUSE OF ACTION

 2                           BREACH OF EXPRESS WARRANTIES
 3
                                   CAL. COMM. CODE § 2313
          (on behalf of the California Class and all states with substantially similar laws)
 4
              143. Plaintiffs reallege and incorporate herein by reference the allegations
 5
     contained in all preceding paragraphs, and further allege as follows:
 6
              144. The Products’ labels warrant that the Products are “naturally flavored” and
 7
     contain “NO artificial flavors.”
 8
              145. These written promises became part of the basis of the bargain between the
 9
     parties and thus constituted an express warranty, which Defendant breached; the Products
10
     are artificially flavored.
11
              146. These representations had an influence on consumers’ decisions in
12
     purchasing the Products. Defendant made the above representations to induce Plaintiffs
13
     and the Class to purchase the Products. Plaintiffs and Class Members justifiably relied on
14
     the representations when purchasing Defendant’s Products.
15
              147. The Products do not conform to Defendant’s express warranties because the
16
     express warranties are false and misleading.
17
              148. Defendant sold the goods to Plaintiffs and other Class Members, who bought
18
     the Products from Defendant, relying on Defendant’s express warranties.
19
              149. As a result, Plaintiffs and other Class Members did not receive goods as
20
     warranted by Defendant.
21
              150. Within a reasonable amount of time after Plaintiffs discovered that the
22
     Products contained synthetic ingredients, Plaintiffs notified Defendant of such breach.
23
              151. As a proximate result of this breach, Plaintiffs and other Class Members
24
     have been damaged in an amount to be determined at trial.
25
     //
26
     //
27

28
                                                 25
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 27 of 30 Page ID #:136



 1                                EIGHT CAUSE OF ACTION
 2                          BREACH OF IMPLIED WARRANTIES
 3
                                  CAL. COMM. CODE § 2314
       (on behalf of the California Class and all states with substantially similar laws)
 4
           152. Plaintiffs reallege and incorporate herein by reference the allegations
 5
     contained in all preceding paragraphs, and further allege as follows:
 6
           153. Defendant’s label representations also created implied warranties that the
 7
     Products were suitable for a particular purpose, specifically as naturally flavored food
 8
     products. Defendant breached this warranty as well.
 9
           154. The Products’ front labels misleadingly imply that they are flavored with the
10
     natural ingredients comprising the characterizing flavors.
11
           155. The Products’ front labeling also misleadingly states that the Products
12
     contain “NO artificial flavors.”
13
           156. As alleged in detail above, at the time of purchase Defendant had reason to
14
     know that Plaintiffs, as well as members of the Class, intended to use the Products as
15
     naturally flavored food products.
16
           157. This became part of the basis of the bargain between the parties.
17
           158. These representations had an influence on consumers’ decisions in
18
     purchasing the Products. Defendant made the above representations to induce Plaintiffs
19
     and the Class to purchase the Products. Plaintiffs and Class Members justifiably relied on
20
     the representations when purchasing Defendant’s Products.
21
           159. Based on that implied warranty, Defendant sold the goods to Plaintiffs and
22
     other Class members who bought the Products from Defendant.
23
           160. At the time of purchase, Defendant knew or had reason to know that
24
     Plaintiffs and the Class members were relying on Defendant’s skill and judgment to select
25
     or furnish products that were suitable for this particular purpose, and Plaintiffs justifiably
26
     relied on Defendant’s skill and judgment.
27
           161. The Products were not, and are not, suitable for this purpose.
28
                                                  26
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 28 of 30 Page ID #:137



 1         162. Plaintiffs purchased the Products believing they had the qualities Plaintiffs
 2   sought, based on the deceptive advertising and labelling, but the Products were actually
 3   unsatisfactory to Plaintiffs for the reasons described herein.
 4         163. The Products were not merchantable in California, as they were not of the
 5   same quality as other products in the naturally-flavored food category generally
 6   acceptable in the trade, as they actually contained an undisclosed artificial flavor. See
 7   Cal. Comm. Code § 2314(1).
 8         164. The Products would not pass without objection in the trade when packaged
 9   with their existing label, because the Products were misbranded and illegal to sell in
10   California. (Cal. Commercial Code, §2314(2)(a).)
11         165. The Products also were not acceptable commercially and breached their
12   implied warranty because they were not adequately packaged and labelled as required.
13   (Cal. Commercial Code, §2314(2)(e).)
14         166. The Products also were not acceptable commercially and breached their
15   implied warranty because they did not conform to the promises or affirmations of fact
16   made on the container or label. (Cal. Commercial Code, §2314(2)(f), and other grounds
17   set forth in Commercial Code, §2314.)
18         167. By offering the Products for sale and distributing the Products in California,
19   Defendant also warranted that the Products were not misbranded and were legal to
20   purchase in California. Because the Products were misbranded in several respects and
21   were therefore illegal to sell or offer for sale in California, Defendant breached this
22   warranty as well.
23         168. As a result of this breach, Plaintiffs and other consumers did not receive
24   goods as impliedly warranted by Defendant.
25         169. Within a reasonable amount of time after Plaintiffs discovered that the
26   Products contained synthetic flavoring ingredients, Plaintiffs notified Defendant of such
27   breach.
28         170. As an actual and proximate result of this breach of warranty, Plaintiffs and
                                                 27
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 29 of 30 Page ID #:138



 1   other consumers have been damaged in an amount to be determined at trial.
 2         171. As a result, Plaintiffs and the Class, and the general public, are entitled to
 3   damages, injunctive and equitable relief, restitution, and an order for the disgorgement of
 4   funds by which Defendant was unjustly enriched.
 5                                  VII. PRAYER FOR RELIEF
 6         WHEREFORE, Plaintiffs, on behalf of themselves, all others similarly situated,
 7   and the general public, pray for judgment against Defendant as follows:
 8                (A) An order confirming that this action is properly maintainable as a class
 9                action as defined above;
10                (B) An order appointing Plaintiffs as class representatives and The Law
11                Office of Ronald A. Marron, APLC as counsel for the Class;
12                (C) An order requiring Defendant to bear the cost of Class notice;
13                (D) An order declaring that the conduct complained of herein violates the
14                CLRA;
15                (E) An order declaring that the conduct complained of herein violates the
16                UCL;
17                (F) An order declaring that the conduct complained of herein violates the
18                FAL;
19                (G) An order declaring that the conduct complained of herein breached
20                express warranties, implied warranties, or both;
21                (H) An order requiring Defendant to disgorge any benefits received from
22                Plaintiffs and any unjust enrichment realized as a result of the improper and
23                misleading labeling advertising, and marketing of the Products;
24                (I) An order requiring Defendant to pay restitution and damages to
25                Plaintiffs and Class members so that they may be restored any money which
26                was acquired by means of any unfair, deceptive, unconscionable or
27                negligent acts;
28                (J) An award of punitive damages in an amount to be proven at trial;
                                                 28
Case 8:18-cv-01799-AG-ADS Document 22 Filed 12/26/18 Page 30 of 30 Page ID #:139



 1                (K) An award of damages and statutory damages;
 2                (L) An order enjoining Defendant’s deceptive and unfair practices;
 3                (M) An order requiring Defendant to conduct corrective advertising;
 4                (N) An award of pre-judgment and post-judgment interest;
 5                (O) An award of attorney fees and costs; and
 6                (P) Such other and further relief as this Court may deem just, equitable, or
 7                proper.
 8                                    VIII. JURY DEMAND
 9         Plaintiffs demand a trial by jury on all claims for damages. Plaintiffs do not seek a
10   jury trial for claims sounding in equity.
11

12   DATED: December 26, 2018                Respectfully Submitted,
13

14                                           /s/ Ronald A. Marron
15                                           Ronald A. Marron
16                                           LAW OFFICES OF RONALD A. MARRON
                                             Ronald A. Marron
17                                           ron@consumersadvocates.com
18
                                             Michael T. Houchin
                                             mike@consumersadvocates.com
19                                           651 Arroyo Drive
                                             San Diego, CA 92103
20                                           Telephone: (619) 696-9006
                                             Fax: (619) 564-6665
21
                                             PACIFIC TRIAL ATTORNEYS
22                                           A Professional Corporation
                                             SCOTT J. FERRELL (SBN 202091)
23                                           sferrell@pacifictrialattorneys.com
                                             4100 Newport Place Drive, Ste. 800
24                                           Newport Beach, CA 92660
                                             Tel: (949) 706-6464
25                                           Fax: (949) 706-6469
26                                           Counsel for Plaintiffs and the Proposed Class
27

28
                                                 29
